SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant ☒ Filed by a Party other than the Registrant ☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 NovaBay Pharmaceuticals, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOVABAY PHARMACEUTICALS, INC. 5980 Horton Street, Suite 550 Emeryville, California 94608 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD JUNE 12, 2015 To the Stockholders of NovaBay Pharmaceuticals, Inc.: You are cordially invited to attend the 2015 Annual Meeting of Stockholders (the “ Annual Meeting ”) of NovaBay Pharmaceuticals, Inc., a Delaware corporation. The Annual Meeting will be held on Friday, June 12, 2015, at 2:00 p.m. Pacific Time at Hyatt House Hotel Emeryville, 5800 Shellmound Street, Emeryville, CA 94608, for the following purposes: 1. To elect the two (2) Class II directors nominated by our Board of Directors to hold office for a term of three (3) years and until their respective successors are elected and qualified. The nominees for election are T. Alex McPherson, M.D., Ph.D., ICD.D and LI Xinzhou . 2. To ratify the appointment by our Audit Committee of OUM & Co. LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2015. 3. To transact any other business that may properly come before the Annual Meeting or any adjournment or postponement thereof. The record date for the Annual Meeting is April 28, 2015. Only stockholders of record at the close of business on that date may vote at the Annual Meeting or any adjournment or postponement thereof. A list of stockholders entitled to vote at the Annual Meeting will be available for inspection at the Annual Meeting. Important Notice Regarding the Availability of Proxy Materials for the Stockholder Meeting to Be Held on Friday, June 12, 2015. The proxy statement and annual report to security holders are available at www.edocumentview.com/NBY (for all stockholders). April 30, 2015 By Order of the Board of Directors, /s/ Mark M. Sieczkarek Mark M. Sieczkarek Chairman of the Board You are cordially invited to attend the Annual Meeting in person. Whether or not you expect to attend the meeting, please complete, date, sign and return the enclosed proxy as promptly as possible in order to ensure your representation at the meeting. A return envelope (which is postage prepaid if mailed in the United States) has been provided for your convenience. Even if you have voted by proxy, you may still vote in person if you attend the meeting. Please note, however, that if your shares are held of record by a broker, bank or other nominee and you wish to vote at the meeting, you must obtain a proxy issued in your name from that record holder. TABLE OF CONTENTS Page PROXY STATEMENT 1 Purpose of Meeting 1 Voting; Quorum 1 Required Votes 1 Proxies 2 Effect of Not Voting 2 Revoking Proxies 2 Voting by Telephone or through the Internet 3 Solicitation 3 Results of the Voting at the Annual Meeting 3 PROPOSAL ONE: ELECTION OF DIRECTORS 4 Required Vote For Stockholder Approval 4 Recommendation of Our Board of Directors 5 Directors and Nominees 5 Class II Director Nominees 5 Directors Whose Terms Continue 6 Class III Directors – Terms Expiring at the 2016 Annual Meeting 6 Class I Directors – Terms Expiring at the 2017 Annual Meeting 7 Family Relationships 7 CORPORATE GOVERNANCE 7 Code of Ethics and Business Conduct 7 Director Independence 8 Board Committees and Meetings 8 Other Board Matters 13 Stockholder Communications to the Board 14 PROPOSAL TWO: RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS 15 Fees Paid to Independent Registered Public Accounting Firm 15 Policy on Audit Committee Pre-Approval of Audit and Permissible Non-Audit Services 15 Required Vote For Stockholder Approval 15 Recommendation of Our Board of Directors 15 AUDIT COMMITTEE REPORT 16 EXECUTIVE COMPENSATION AND OTHER INFORMATION 17 Executive Officers 17 Summary Compensation Table 18 Outstanding Equity Awards at Fiscal Year-End 20 Employment Contracts and Termination of Employment and Change of Control Arrangements 21 Director Compensation 22 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 24 EQUITY COMPENSATION PLAN INFORMATION 26 CERTAIN RELATIONSHIPS 26 SECTION 16(A) BENEFICIAL OWNERSHIP REPORTING COMPLIANCE 27 ANNUAL REPORT 28 DEADLINE FOR RECEIPT OF STOCKHOLDER PROPOSALS OR NOMINATIONS 28 Due Date For Stockholder Proposals and Nominations For Next Year’s Annual Meeting 28 HOUSEHOLDING OF PROXY MATERIALS 29 DIRECTIONS TO ANNUAL MEETING LOCATION 29 OTHER BUSINESS 29 i NOVABAY PHARMACEUTICALS, INC. 5980 Horton Street, Suite 550 Emeryville, California 94608 PROXY STATEMENT FOR THE 2 This proxy statement (the “ Proxy Statement ”), the accompanying Notice of the Annual Meeting of Stockholders (the “ Notice ”) and the enclosed proxy card are being furnished in connection with the solicitation of proxies by the Board of Directors (the “ Board ”) of NovaBay Pharmaceuticals, Inc., a Delaware corporation (“ NovaBay ”, the “ Company ”, “ we ”, “ our ”, or “ us ”), to be voted at the 2015Annual Meeting of Stockholders to be held on Friday, June 12, 2015 (the “ Annual Meeting ”), and at any adjournment or postponement of the Annual Meeting. The Annual Meeting will be held at 2:00 p.m. Pacific Time at Hyatt House Hotel Emeryville, 5800 Shellmound Street, Emeryville, California 94608. The Proxy Statement, the Notice, the proxy card and other proxy materials are expected to be mailed on or about April 30, 2015, to all stockholders entitled to vote at the Annual Meeting. Purpose of Meeting The specific proposals to be considered and acted upon at the Annual Meeting are summarized in the Notice and are described in more detail in this Proxy Statement. Voting; Quorum The record date for determining those stockholders who are entitled to notice of, and to vote at, the Annual Meeting has been fixed as April 28, 2015 (“ Record Date ”). Only stockholders of record at the close of business on the Record Date are entitled to notice of, and to vote at, the Annual Meeting and any adjournment or postponement thereof. Each stockholder is entitled to one (1) vote for each share of our common stock held by such stockholder as of the Record Date. As of the Record Date, 61,198,437 shares of our common stock were outstanding, and no shares of our preferred stock were outstanding. The presence at the Annual Meeting, either in person or by proxy duly authorized, of holders of a majority of the voting power of all the outstanding shares of our common stock entitled to vote will constitute a quorum for the transaction of business at the Annual Meeting. If a quorum is not present, the Annual Meeting will be adjourned until a quorum is obtained. All votes will be tabulated by the inspector of election appointed for the Annual Meeting, who will separately tabulate affirmative and negative votes, abstentions and broker non-votes ( i.e. , shares held by a broker, bank or other nominee that are represented at the Annual Meeting, but with respect to which such broker, bank or other nominee is not instructed to vote on a particular proposal and does not have discretionary voting power). Abstentions and broker non-votes are counted as present for purposes of determining the presence or absence of a quorum for the transaction of business. Broker non-votes and votes marked “WITHHELD” will not be counted towards the tabulation of votes cast on such proposals presented to the stockholders. Required Votes For Proposal One, the election of Class II directors, the two (2) nominees nominated by our Board of Directors receiving the highest number of “FOR” votes of our common stock, present or represented by proxy duly authorized and entitled to vote at the Annual Meeting, will be elected. “WITHHELD” votes and broker non-votes will have no effect. 1 Proposal Two, the ratification of the appointment by our Audit Committee of OUM & Co. LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2015, requires “FOR” votes from a majority of the voting power of the shares present in person or represented by proxy duly authorized and entitled to vote at the Annual Meeting to be approved. Abstentions and broker non-votes will have the same effect as “AGAINST” votes. Proxies Please use the enclosed proxy card to vote by mail. If your shares are held in street name, then in lieu of a proxy card, you should receive from your broker, bank or other nominee an instruction form for voting. You must follow the voting instructions you receive from your broker, bank or other nominee. Should you receive more than one proxy card or voting instruction form, it is because your shares are held in multiple accounts or registered in different names or addresses. Please be sure to complete, sign, date and return each proxy card or voting instruction form to ensure all of your shares will be voted. Only proxy cards that have been signed, dated, and timely returned will be counted towards the quorum and entitled to vote. If the enclosed proxy card is properly signed and returned to us, the shares represented thereby will be voted at the Annual Meeting in accordance with the instructions specified thereon. If the proxy does not specify how the shares represented thereby are to be voted, the proxy will be voted FOR the election of the directors proposed by the Board under Proposal One unless the authority to vote for the election of such directors is withheld and, if no contrary instructions are given, the proxy will be voted FOR the approval of Proposal Two described in the Notice and this Proxy Statement. The enclosed proxy also grants the proxy holders discretionary authority to vote on any other business that may properly come before the Annual Meeting. We have not been notified by any stockholder of his or her intent to present a stockholder proposal at the Annual Meeting. Effect of Not Voting Stockholder of Record; Shares Registered in Your Name If you are a stockholder of record and do not vote by completing your proxy card, by telephone, over the internet or in person at the Annual Meeting, your shares will not be voted. Beneficial Owner; Shares Registered in the Name of a B roker, B ank or O ther N ominee If you are a beneficial owner and do not instruct your broker, bank or other nominee how to vote your shares, the question of whether your broker, bank or other nominee will still be able to vote your shares depends on whether the New York Stock Exchange (“ NYSE ”) deems the particular proposal to be a “routine” matter. Brokers, banks or other nominees can use their discretion to vote “uninstructed” shares with respect to matters that are considered to be “routine,” but not with respect to “non-routine” matters. Under the rules and interpretations of the NYSE, “non-routine” matters are matters that may substantially affect the rights or privileges of stockholders, such as mergers, stockholder proposals, elections of directors (even if not contested), executive compensation (including any advisory stockholder votes on executive compensation and on the frequency of stockholder votes on executive compensation), and certain corporate governance proposals, even if management supported. Accordingly, your broker, bank or other nominee may not vote your shares on Proposal One, but may vote your shares on Proposal Two. Revoking Proxies If your shares are held in your name, you may revoke or change your vote at any time before the Annual Meeting by filing a notice of revocation or another signed proxy card with a later date with our Corporate Secretary, Mr. Thomas J. Paulson, at our principal executive offices at 5980 Horton Street, Suite 550, Emeryville, California 94608. If your shares are held in street name, you should contact the record holder to obtain instructions if you wish to revoke or change your vote before the Annual Meeting. If you attend the Annual Meeting and vote by ballot, any proxy you submitted previously to vote the same shares will be revoked automatically and only your vote at the Annual Meeting will be counted. Simply attending the meeting will not, by itself, revoke your proxy. If your shares are held in street name and you want to vote in person at the Annual Meeting, you must obtain a legal proxy from the record holder of your shares and present it at the Annual Meeting. In the absence of a legal proxy issued by the record holder of your shares, your vote in person at the Annual Meeting will not be effective. 2 Voting by Telephone or through the Internet If your shares are registered in the name of a broker, bank or other nominee, you may be eligible to vote your shares by telephone or through the Internet. A large number of brokers, banks or other nominees provide eligible stockholders the opportunity to vote in this manner. If your broker, bank or other nominee allows for this, your voting form will provide instructions for such alternative method of voting. Solicitation NovaBay will bear the entire cost of proxy solicitation, including the costs of preparing, assembling, printing and mailing this Proxy Statement, the Notice, the proxy card and any additional solicitation materials furnished to the stockholders. Copies of these materials will be furnished to brokers, banks or other nominees holding shares in their names that are beneficially owned by others so they may forward these materials to such beneficial owners. In addition, we may reimburse such persons for their reasonable expenses in forwarding the solicitation materials to the beneficial owners. The original solicitation of proxies by mail may be supplemented by a solicitation by personal contact, telephone, facsimile, email or any other means by our directors, officers or employees. No additional compensation will be paid to these individuals for any such services. Results of the Voting at the Annual Meeting Preliminary voting results will be announced at the Annual Meeting. In addition, final voting results will be published in a current report on Form 8-K that we expect to file within four (4) business days after the Annual Meeting. 3 MATTERS TO BE CONSIDERED AT THE ANNUAL MEETING PROPOSAL ONE: ELECTION OF DIRECTORS Our Certificate of Incorporation provides for a classified board of directors consisting of three (3) classes of directors, each serving staggered three (3)-year terms. As a result, a portion of our Board will be elected each year. Our Board currently consists of nine (9) persons. The most recent changes to our Board occurred on April 10, 2015. First, our Board elected LI Xinzhou (“ Mr. Li ”) as a director. Mr. Li is Chairman and Executive Director of China Pioneer Pharma Holdings Limited (“ China Pioneer Pharma ”), which is the Company’s largest stockholder. As noted below, Mr. Li is not considered independent and will neither serve on any committees of the Board nor receive any compensation as a director. Second, the Board appointed Mr. Mark M. Sieczkarek, one of our existing directors, as the Chairman of the Board. Mr. Sieczkarek replaces Dr. Ramin Najafi, who continues to serve as NovaBay’s Chief Executive Officer and President. Because Mr. Sieczkarek is already considered an independent director, there is no longer a need for a Lead Independent Director and Dr. T. Alex McPherson, M.D., Ph.D., ICD.D has ceased to be Lead Independent Director. In addition, two of our current directors, Mr. Tony D.S. Wicks and Mr. Charles J. Cashion, will not stand for re-election at the Annual Meeting. Mr. Wicks is not standing for re-election to the Board because of the director term limits imposed by NovaBay’s Corporate Governance Guidelines. Mr. Cashion advised the Board that he was not standing for re-election since his expertise in managing and reviewing the financials of a research and development company are no longer applicable to NovaBay’s current operations and business strategy. Accordingly, effective with the start of our Annual Meeting, our Board has determined that the size of our Board will consist of seven (7) persons. In light of the changes described above and upon the recommendation of the Nominating and Corporate Governance Committee of the Board, Mr. Li and Dr. McPherson have been designated Class II directors whose terms expire at the Annual Meeting. Also, upon the recommendation of the Nominating and Corporate Governance Committee of the Board, our Board selected and approved Dr. McPherson and Mr. Li as nominees for election in the class being elected at this Annual Meeting to serve for a term of three (3) years, expiring at the 2018 Annual Meeting of Stockholders, and until their successors are duly elected and qualified or until their earlier resignation or removal. Each nominee has agreed to serve if elected. Management has no reason to believe either of the nominees will be unavailable to serve. In the event either of the nominees named herein is unable to serve or declines to serve at the time of the Annual Meeting, the proxy holders will exercise discretionary authority to vote for substitutes. Unless otherwise instructed, the proxy holders will vote the proxies received by them “FOR” the nominees named below. Finally, Mr. Paul E. Freiman, Ms. Gail Maderis and Dr. Najafi have been designated Class III directors whose terms expire at the 2016 Annual Meeting of Stockholders. Dr. Massimo Radaelli and Mr. Sieczkarek have been designated Class I directors whose terms expire at the 2017 Annual Meeting of Stockholders. Required Vote For S tock holder Approval The two (2) nominees receiving the highest number of affirmative votes of the outstanding shares of our common stock present or represented by proxy duly authorized and entitled to vote at the Annual Meeting shall be elected as directors. 4 Recommendation of Our Board of Directors For the reasons described in this Proxy Statement, our Board of Directors recommends unanimously that you vote “FOR” the Class II director nominees listed below. Directors and Nominees The names of our directors and nominees (excluding Tony D.S. Wicks and Charles J. Cashion, who will not stand for re-election), their ages, and positions with us as of April 28, 2015, and biographical information about them, are as follows: Name Age Current Position(s) Ramin Najafi, Ph.D. 56 Chief Executive Officer and President Paul E. Freiman(1)(2) 80 Director Gail Maderis(1)(2)(3) 57 Director T. Alex McPherson, M.D., Ph.D.(4) 76 Director Massimo Radaelli, Ph.D.(1)(5) 56 Director Mark M. Sieczkarek(2)(5)(6) 60 Chairman of the Board, Director LI Xinzhou 51 Director ————— Member of the Audit Committee. Member of the Compensation Committee. Will become Chairman of the Audit Committee effective with the Annual Meeting. Chairman of the Nominating and Corporate Governance Committee. Member of the Nominating and Corporate Governance Committee. Will become Chairman of the Compensation Committee effective with the Annual Meeting. Class II Director Nominees T. Alex McPherson, M.D., Ph.D., ICD.D, has served as a director of NovaBay since July 2006 and served as the Board’s Lead Independent Director from January 1, 2010 to April 10, 2015, when the position was no longer needed. Dr. McPherson has served as a Professor and Professor Emeritus in the Faculty of Medicine of the University of Alberta since 1969. Previously, Dr. McPherson was president and chief executive officer of Biomira, Inc. (“ Biomira ”), a biotechnology company specializing in the development of products for the treatment of cancer, from 1991 until his retirement in May 2006. Biomira was recently renamed Oncothyreon and reincorporated in the U.S. (NASDAQ: ONTY). He is a Fellow of the Australasian, Canadian and American Colleges of Physicians and is a past President of both the Alberta and Canadian Medical Associations. He has also served on the board of directors of Carrington Laboratories, Inc. until 2009. Dr. McPherson served as Lead Director of Clean Keys, Inc. from 2011 to 2013. He also served as the Chairman of the Edmonton Chapter of the Institute of Corporate Directors (ICD) of Canada from 2010 to 2014. Dr. McPherson is a current Board member of IR2DX, Inc. and has been since 2011. Dr. McPherson received his M.D. in medicine from the University of Alberta and his Ph.D. from the University of Melbourne. The Board believes Dr. McPherson’s medical background, international industry expertise and his experience in public service bring valuable skills to the Board. LI Xinzhou (“ Mr. Li ”) has served as a director of NovaBay since April 10, 2015. Mr. Li is Chairman and Executive Director of China Pioneer Pharma, the exclusive distributor of NovaBay’s NeutroPhase® Skin and Wound Cleanser in China and Southeast Asia, as well as NovaBay’s largest stockholder. Mr. Li has not been appointed to any committees and will not receive compensation for his Board membership. Mr. Li previously served as the Board’s Asia-Pacific advisor for over two (2) years. Mr. Li founded China Pioneer Pharma in July 1996, and is responsible for managing its operations and planning, and for formulating the company’s strategies. He has more than eighteen (18) years of experience in the pharmaceutical services industry and has more than twenty (20) years of experience in international trading and management. Prior to China Pioneer Pharma, Mr. Li worked at the Hainan branch of Sumitomo Corporation. Mr. Li graduated from Jianghan Petroleum Normal School with a diploma in English and studied at the China Europe International Business School. The Board believes that Mr. Li’s extensive knowledge of NovaBay’s products and of the pharmaceutical industry generally, his leadership of a successful company dedicated to the promotion and marketing of imported pharmaceutical products and medical devices, and his expertise in the international area, are all skills that are important to our Board. In addition, as a representative of NovaBay’s largest stockholder, Mr. Li is uniquely positioned to represent stockholder interests. 5 Directors Whose Terms Continue Class III Directors – Terms Expiring at the 2016 Annual Meeting Paul E. Freiman has served as a director of NovaBay since May 2002. He also served as a director of NovaCal Pharmaceuticals (NovaBay’s corporate predecessor) from May 2001 to May 2002. Since January 2009, Mr. Freiman has been an independent pharmaceutical professional and consultant. Mr. Freiman’s prior experience includes serving as the president and chief executive officer of Neurobiological Technologies, Inc. (OTC: NTII) and a member of its board of directors from April 1997 until December 2008. Mr. Freiman’s prior experience also includes serving as the former chairman and chief executive officer of Syntex Corporation (“ Syntex ”) from 1990 to 1995, which was sold to The Roche Group for $5.3 billion during his tenure. He is credited with much of the marketing success of Syntex’s lead product, Naprosyn, and was responsible for moving the product to over-the-counter status, marketed as Aleve. Mr. Freiman served as chairman of Penwest Pharmaceutical Co. (NASDAQ: PPCO) until 2010, served on the board of directors of Otsuka American Pharmaceuticals, Inc. and Otsuka America, Inc. and served on the board of directors of NeoPharm, Inc. (NASDAQCM: NEOL) until 2010 and Calypte Biomedical Corporation (OTC: CBMC) until September 2009. Mr. Freiman received a B.S. in pharmacy from Fordham University and an honorary doctorate from the Arnold & Marie Schwartz College of Pharmacy. The Board considers Mr. Freiman’s experience guiding Syntex through an acquisition to be an asset to the Board and believes that Mr. Freiman’s prior experiences as a chief executive officer of pharmaceutical companies gives him operational and industry expertise and leadership skills that are important to our Board. In addition, having spent approximately fourteen (14) years as one of our directors, Mr. Freiman has extensive historical knowledge about NovaBay and provides valuable Board continuity. Gail Maderis has served as a director of NovaBay since October 2010. Before the merger of BayBio with the California Healthcare Institute in early 2015, she served as president and chief executive officer of BayBio, an independent, non-profit trade association serving the life sciences industry in Northern California. Ms. Maderis was previously president and chief executive officer of FivePrime Therapeutics, Inc., a biotechnology company focused on the discovery and development of innovative protein and antibody drugs, and prior to that, held general management positions at Genzyme Corporation, including founder and president of Genzyme Molecular Oncology, a publicly traded division of Genzyme Corporation, and corporate vice president of Genzyme Corporation from 1997 to 2003. Ms. Maderis has been a member of several private company boards, and currently serves on the Board of Opexa Therapeutics, Inc. Ms. Maderis received a B.S. degree in business from the University of California at Berkeley and an M.B.A. from Harvard Business School. The Board considers Ms. Maderis’ prior experience as chief executive officer of FivePrime Therapeutics, Inc. and as president of Genzyme Corporation to be an asset to the Board as it gives her operational and industry experience and leadership skills, and through her experience, she has acquired an extensive network of contacts related to financing, partnering and support services for the industry, that are important to our Board. In addition, the Board believes Ms. Maderis’ experience as chief executive officer of BayBio to be an asset to the Board because it results in Ms. Maderis having visibility into business and policy trends that impact the biopharma industry. Ramin (“Ron”) Najafi, Ph.D., has served as president of NovaBay since July 2002 and as its chief executive officer since November 2004. In addition, Dr. Najafi served as the chairman of the board from July 2002 until April 2015. Prior to joining us, from January 2000 to June 2002, Dr. Najafi served in various management positions with NovaCal LLC, including as chairman of the board from January 2000 to June 2002, as president and chief scientific officer from February 2002 to June 2002 and as chief executive officer from January 2000 to February 2002. Prior to joining NovaBay, Dr. Najafi held senior management and leadership roles at companies including Applied Biosystems, Rhone Poulenc Rorer (now Sanofi-Aventis), Aldrich Chemical and California Pacific Labs, Inc. where he was president and chief executive officer. Dr. Najafi received his B.S. and M.S. degrees in chemistry from the University of San Francisco and a Ph.D. in organic chemistry from the University of California at Davis. The Board believes Dr. Najafi’s historical knowledge of NovaBay, his senior management experience and his scientific expertise bring valuable leadership skills and industry expertise to the Board. 6 Class I Directors – Terms Expiring at the 2017 Annual Meeting Massimo Radaelli, Ph.D. , has served as a director of NovaBay since January 2014 and brings over twenty-five (25) years of industry experience to our Board, including senior leadership positions with major European pharmaceutical companies. Dr. Radaelli is currently the president and chief executive officer of Noventia Pharma, a specialty pharmaceutical company focused on orphan drugs for the treatment of rare diseases, in particular for the central nervous system and respiratory. Prior to joining Noventia in May 2009, Dr. Radaelli was president and chief executive officer of Dompé International SA, the international pharmaceutical company of the Dompé Group. He joined Dompé in 1996 as director of corporate business development. Dr. Radaelli is also Executive Chairman of Bioakos Pharma Laboratories, a specialty pharmaceuticals company concentrated in the fields of gynecology, dermatology, ENT and pediatrics and a director of Arriani International, SA, the international subsidiary of Arriani Pharmaceuticals, a pharmaceutical company in Southeastern Europe. Dr. Radaelli received a University Degree in pharmaceutical sciences and a Ph.D. in clinical pharmacology from the University of Milan and an Executive Master of Business from Bocconi University of Milan. Dr. Radaelli was awarded the “Cavaliere della repubblica italiana per meriti speciali,” the highest ranking honor of the Italian Republic. Dr. Radaelli was also awarded the “Grand Office of pro Merito Melitensi of the Sovereign Military Order of the Knights of Malta,” which is one of the highest honors the Italian military can bestow upon a civilian. The Board believes Dr. Radaelli brings significant strategic and international operational industry experience, including expertise in pharmaceutical business development, strategic planning, alliance management, and product development and commercialization. The Board also believes his knowledge of the European, Middle East and Latin American Markets will be helpful in the management of our international partnerships. Mark M. Sieczkarek has served as a director of NovaBay since January 2014. Mr. Sieczkarek has more than thirty-four (34) years of leadership experience in the pharma, device and diagnostics industries and most recently served as chairman, president and chief executive officer of Solta Medical, Inc. until it was acquired by Valeant Pharmaceuticals International, Inc. in January 2014. Mr. Sieczkarek was also lead director of Solta Medical, Inc. for seven (7) years and served on the audit committee and as head of the compensation committee. Mr. Sieczkarek also served as president and chief executive officer of Conceptus, Inc. from 2003 to 2011. Previously, Mr. Sieczkarek was senior vice president and president of The Americas Region, responsible for the commercial operation of all Bausch & Lomb businesses in the United States, Canada and Latin America. Mr. Sieczkarek joined Bausch & Lomb in 1995 as vice president and controller in the Personal Products division and also served as president of Europe, and a vice president in Corporate Business Development. Previously, Mr. Sieczkarek held an executive level position with KOS Pharmaceuticals, several Bristol Myers-Squibb subsidiaries and Sanofi Diagnostics Pasteur. Mr. Sieczkarek received a MBA degree in Finance from Canisius College in Buffalo, New York, and a B.S. degree in Accounting from the State University of New York at Buffalo. The Board considers Mr. Sieczkarek’s leadership in guiding Solta Medical through an acquisition and leading Conceptus through its successful commercialization prior to its eventual sale to Bayer to be a valuable asset to the Company. The Board also believes that his prior experiences as a chief executive officer of several medical device companies gives him operational and industry expertise that are important to the future growth of NovaBay. Family Relationships There are no family relationships among any of our directors, executive officers or director nominees. CORPORATE GOVERNANCE Code of Ethics and Business Conduct Our Board has adopted a Code of Ethics and Business Conduct which applies to all directors, officers (including our principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions) and employees. The full text of our Code of Ethics and Business Conduct is available on the Corporate Governance section of our website at www.novabay.com . We intend to disclose future amendments to certain provisions of the Code of Ethics and Business Conduct, and any waivers of provisions of the Code of Ethics and Business Conduct required to be disclosed under the rules of the Securities and Exchange Commission (“ SEC ”), at the same location on our website. 7 Director Independence Our Board has determined that each of its members, other than our chief executive officer Dr. Najafi and Mr. Li, satisfies the requirements for “independence” as defined in the NYSE MKT Company Guide. Board Committees and Meetings Our Board has an Audit Committee, a Compensation Committee and a Nominating and Corporate Governance Committee. Each such committee has a written charter that is reviewed annually and revised as appropriate. A copy of each committee’s charter is available on the Corporate Governance section of our website at www.novabay.com . During the year ended December 31, 2014, the Board and the various committees of the Board held the following number of meetings: Board—eight (8); Audit Committee—four (4); Compensation Committee—nine (9); and Nominating and Corporate Governance Committee—three (3). During 2014, no director attended fewer than 75% of the aggregate of the total number of meetings of the Board and committees of the Board while he or she was serving on such committee. During most of the regularly scheduled Board meetings, the independent directors met in an executive session. These executive sessions were chaired by the Lead Independent Director, Dr. McPherson, until he ceased to be the Lead Independent Director when Mr. Sieczkarek became Chairman of the Board on April 10, 2015. As Chairman of the Board, Mr. Sieczkarek now leads executive sessions. Following each such meeting, the Lead Independent Director or Chairman of the Board, as the case may be, meets with Dr. Najafi, the Chief Executive Officer, regarding the executive session. The Lead Independent Director or Chairman of the Board, as the case may be, establishes the agenda for each executive session of independent directors, and also determines which, if any, other individuals, including members of management and independent advisors, should attend each such meeting. Audit Committee . Our 2014 Audit Committee consisted of Messrs. Cashion and Freiman, Dr. Radaelli and Ms. Maderis. Mr. Cashion served as the chairman of the Audit Committee in 2014. However, as Mr. Cashion is not standing for re-election at the Annual Meeting, effective with the Annual Meeting, Ms. Maderis will become the chairman of the Audit Committee. Our Board has determined that each member of the Audit Committee is independent, as defined in the NYSE MKT Company Guide and Rule 10A-3 under the Securities Exchange Act of 1934, as amended (the “ Exchange Act ”). Both Mr. Cashion and Ms. Maderis qualify as an “audit committee financial expert” as that term is defined in the rules and regulations established by the SEC. The functions of this committee include, but are not limited to: ● meeting with our management and our independent auditors periodically to consider the adequacy and effectiveness of our disclosure controls and procedures and our internal controls; ● reporting findings regularly to the Board, including any issues that arise with respect to the quality or integrity of our financial statements, our compliance with legal or regulatory requirements, and the performance and independence of our independent auditors; ● considering and pre-approving all audit and non-audit services to be rendered by our independent auditors; ● appointing, evaluating, engaging and determining the compensation of our independent auditors and overseeing the work of our independent auditors, and when appropriate, dismissing our independent auditors; ● reviewing with management and our independent auditors, prior to public release, our financial statements (including annual and quarterly financial statements in periodic reports to be filed with the SEC); 8 ● reviewing with our independent auditors all of their significant findings during the year, including the status of previous audit recommendations, and any significant unadjusted audit differences; ● reviewing and discussing with management and our independent auditors the accounting policies that may be viewed as critical, and reviewing and discussing any significant changes in our accounting policies and any accounting and financial reporting proposals that may have a significant impact on our financial reports; ● resolving disagreements between management and our independent auditors regarding financial reporting; ● inquiring of management, the Chief Financial Officer and/or the Controller, and our independent auditors, about significant risks or exposures and assessing the steps management has taken to minimize such risks; and ● establishing procedures for the receipt, retention and treatment of complaints received by us regarding accounting, internal accounting controls and auditing matters. Both our independent auditors and internal financial personnel regularly meet privately with the Audit Committee and have unrestricted access to this committee. Compensation Committee . Our 2014 Compensation Committee consisted of Messrs. Wicks and Sieczkarek, Dr. Freiman and Ms. Maderis. Mr. Wicks served as the chairman of our Compensation Committee in 2014. However, as Mr. Wicks is not standing for re-election at the Annual Meeting, effective with the Annual Meeting, Mr. Sieczkarek will become the chairman of the Compensation Committee. Our Board has determined that each member of the Compensation Committee is independent, as defined in the NYSE MKT Company Guide. The functions and scope of authority of this committee include, but are not limited to: ● establishing, approving and reviewing the overall corporate policies, goals and objectives for the compensation of our Chief Executive Officer and other executive officers, as well as annually evaluating the performance of our Chief Executive Officer and other executive officers in light of the corporate goals and objectives, and determining and approving the compensation of our Chief Executive Officer and other executive officers; ● periodically reviewing and making recommendations to the Board concerning our equity and other incentive compensation plans, including the need to amend existing plans or adopt new plans or arrangements; ● assisting the Board in the administration of our stock option plans and any equity or incentive compensation plans, and making recommendations to the Board as to stock option grants and other discretionary awards under such plans with respect to the administration of such plans as to the executive officers; and ● reviewing, at least annually, our pension and retirement plans, including any supplemental executive retirement plans, and making recommendations to the Board regarding the need to amend existing plans or adopt new ones for the purpose of implementing the Compensation Committee’s strategy regarding pension and retirement benefits. The Compensation Committee may delegate its authority to act to subcommittees of the Compensation Committee, as set forth in its charter, but has not done so historically. Decisions regarding executive compensation are ultimately determined by the Board upon recommendations of the Compensation Committee, which reviews a number of factors in its decisions, including market information about the compensation of executive officers at similar-sized biotechnology companies within our geographic region, or peer group companies, and recommendations from our Chief Executive Officer and Chief Financial Officer. The Chief Executive Officer and Chief Financial Officer attend all meetings of the Compensation Committee except where their respective compensation packages are being discussed and participate in Compensation Committee discussions setting compensation of other officers and employees. This process allows the Compensation Committee to set compensation at levels it believes are appropriate to retain and motivate our Named Executive Officers (as defined below). 9 Future decisions regarding executive compensation will continue to be the responsibility of our Compensation Committee. In 2014, the Compensation Committee reviewed the salaries of our Named Executive Officers to evaluate the competitiveness of our executive compensation and to determine whether the total compensation paid to each of our Named Executive Officers was reasonable in the aggregate. The Compensation Committee reviewed salary data and compared existing executive salaries with data of companies in the life sciences industry with 50 employees or less. The Compensation Committee determined that the salaries and total compensation paid to our Named Executive Officers was reasonable and no changes were made to either the base salary or target bonus percentages. Outside director compensation is determined by the entire Board after review and approval by the Compensation Committee. In October 2012, the Board, upon the recommendation of the Compensation Committee, approved the 2013-2014 director compensation program, effective on January 1, 2013, to continue until December 31, 2014. In January 2014, the director compensation program was amended to increase the Lead Independent Director’s annual compensation from $12,000 to $20,000. Each director may elect to take their annual compensation in a combination of options and cash. The director compensation program is described under the caption “ Director Compensation ” below. Nominating and Corporate Governance Committee . Our 2014 Nominating and Corporate Governance Committee consisted of Dr. Radaelli, Mr. Sieczkarek and Dr. McPherson. Dr. McPherson is the chairman of our Nominating and Corporate Governance Committee. Our Board has determined that each member of the Nominating and Corporate Governance Committee is independent, as defined in the NYSE MKT Company Guide. The functions of this committee include, but are not limited to: ● assisting the Board in establishing the minimum qualifications for a director nominee, including the qualities and skills that Board members are expected to possess; ● leading the search and identifying qualified candidates to become members of our Board; ● selecting nominees for election of directors at the next annual meeting of stockholders (or special meeting of stockholders at which directors are to be elected); ● selecting candidates to fill vacancies on our Board; ● reviewing and recommending to the Board a determination with respect to each director’s “independence” under the listing standards, the rules and regulations of the SEC and any other laws applicable to us; ● receiving, reviewing and responding to director nominations submitted in writing by our stockholders; ● reviewing and assisting the Board in developing succession plans for the Chief Executive Officer, and ensure that a qualified successor to our Chief Executive Officer is at all times identified; ● developing, assessing annually, and making recommendations to the Board concerning, appropriate corporate governance policies, including our Code of Ethics and Business Conduct, and monitoring compliance with our Code of Ethics and Business Conduct and other corporate governance policies; and 10 ● overseeing an annual review of the performance of the full Board and management, and overseeing the annual self-evaluation process of each Board committee. In connection with its recommendations regarding the composition of the Board, the Nominating and Corporate Governance Committee reviews the appropriate qualities and skills required of directors in the context of the current Board composition. This includes an assessment of each candidate’s independence, personal and professional integrity, financial literacy or other professional or business experience relevant to an understanding of our business, ability to think and act independently and with sound judgment, and ability to serve our stockholders’ long-term interests. These factors, and others deemed appropriate by the Nominating and Corporate Governance Committee in contributing to our Board’s heterogeneity, are reviewed in the context of an assessment of the perceived needs of the Board at a particular point in time. As a result, the priorities and emphasis of the Nominating and Corporate Governance Committee and of the Board may change from time to time to take into account changes in business and other trends, and the portfolio of skills and experience of current and prospective directors. The Nominating and Corporate Governance Committee leads the search for and selects, or recommends that the Board select, candidates for election to the Board. Consideration of new director candidates typically involves a series of committee discussions, review of information concerning candidates and interviews with selected candidates. Candidates for nomination to our Board typically have been suggested by other members of the Board or by our executive officers. From time to time, the Nominating and Corporate Governance Committee may engage the services of a third-party search firm to identify director candidates. The Board strives to achieve a membership of qualified individuals with a mix of qualities that best serve the Company’s needs. Although we do not have a formal written diversity policy, the Nominating and Corporate Governance Committee consults with the Board to determine the most appropriate mix of characteristics, skills and experiences for the Board as a whole to possess at any given time, and will consider diversity in its process to the extent it deems appropriate. For example, the Nominating and Corporate Governance Committee took into account gender diversity in its determination to recommend that Ms. Maderis be appointed to our Board in 2010, and took into account ethnic diversity in its determination to recommend that Mr. Li be appointed to our Board in 2015. To identify the best candidates for the Board’s needs, the Nominating and Corporate Governance Committee considers the following as the minimum qualifications a nominee must have: ● Experience at a strategic or policymaking level in a business, government, non-profit or academic organization; ● Be highly accomplished in his or her respective field, with superior credentials and recognition; ● Be well regarded in the community and possess a long-term reputation for the highest ethical and moral standards; ● Sufficient time and availability to devote to the affairs of the Company, particularly in light of the number of boards on which the nominee may serve; ● Be free of conflicts of interest and potential conflicts of interest, in particular with relationships with other boards; and ● To the extent such nominee serves or has previously served on other boards, a demonstrated history of actively contributing at board meetings. The Nominating and Corporate Governance Committee also considers industry experience or qualifications, such as generic, brand or biotech experience, general management or financial experience, and diverse experience in business, education, government, law, technology, regulatory compliance, medicine and science. When considering candidates for election (or re-election) to the Board, the Nominating and Corporate Governance Committee considers the entirety of a candidate’s credentials and background in addition to the specific minimum qualifications outlined above. Moreover, the members of the Nominating and Corporate Governance Committee believe that each member of the Board should have the highest character and integrity, a reputation for working constructively with others, sufficient time to devote to Board matters, and no conflicts of interest that interfere with his or her performance as a director. 11 The Nominating and Corporate Governance Committee will consider candidates for director recommended by our stockholders who meet the eligibility requirements for submitting stockholder proposals for inclusion in our next proxy statement, as described in the Company’s Bylaws (the “ Bylaws ”) and provided that such recommendations are received within the timeframe required under the caption “ Deadline for Receipt of Stockholder Proposals or Nominations ” below. Such stockholder’s notice shall set forth: (A) as to each nominee such stockholder proposes to nominate at the meeting: (1) the name, age, business address and residence address of such nominee, (2) the principal occupation or employment of such nominee, (3) the class and number of shares of each class of capital stock of the Company which are owned of record and beneficially by such nominee, (4) the date(s) on which such shares were acquired and the investment intent of such acquisition, (5) a statement whether such nominee, if elected, intends to tender, promptly following such person’s failure to receive the required vote for election or re-election at the next meeting at which such person would face election or re-election, and (6) such other information concerning such nominee as would be required to be disclosed in a proxy statement soliciting proxies for the election of such nominee as a director in an election contest (even if an election contest is not involved), or that is otherwise required to be disclosed pursuant to Section 14 of the 1934 Act and the rules and regulations promulgated thereunder (including such person’s written consent to being named as a nominee and to serving as a director if elected); and (B) as of the date of the notice and as to the stockholder giving the notice and the beneficial owner, if any, on whose behalf the nomination or proposal is made (each, a “ Proponent ” and collectively, the “ Proponents ”): (1) the name and address of each Proponent, as they appear on the Company’s books; (2) the class, series and number of shares of the Company that are owned beneficially and of record by each Proponent; (3) a description of any agreement, arrangement or understanding (whether oral or in writing) with respect to such nomination or proposal between or among any Proponent and any of its affiliates or associates, and any others (including their names) acting in concert, or otherwise under the agreement, arrangement or understanding, with any of the foregoing; (4) a representation that the Proponents are holders of record or beneficial owners, as the case may be, of shares of the Company entitled to vote at the meeting and intend to appear in person or by proxy duly authorized at the meeting to nominate the person(s) specified in the notice; (5) a representation as to whether the Proponents intend to deliver a proxy statement and form of proxy to holders of a sufficient number of holders of the Company’s voting shares to elect such nominee or nominees; (6) to the extent known by any Proponent, the name and address of any other stockholder supporting the proposal on the date of such stockholder’s notice; and (7) a description of all Derivative Transactions (defined as any agreement, arrangement, interest or understanding entered into by, or on behalf or for the benefit of, any Proponent or any of its affiliates or associates, whether record or beneficial) by each Proponent during the previous twelve (12) month period, including the date of the transactions and the class, series and number of securities involved in, and the material economic terms of, such Derivative Transactions. The Nominating and Corporate Governance Committee evaluates each candidate, including Board incumbents, based on the same criteria. After a candidate has been contacted and agrees to be considered as a nominee, the Nominating and Corporate Governance Committee will review the candidate’s resume and other credentials and evaluate the expertise and experience that the candidate would provide to the Board and the Company. Any potential candidates for director nominee, including candidates recommended by stockholders, are reviewed in the context of the current composition of the Board, our operating requirements and the long-term interests of stockholders. In conducting this assessment, the Nominating and Corporate Governance Committee considers such factors as it deems appropriate given our current needs and those of our Board, to maintain a balance of knowledge, experience and capability. The Nominating and Corporate Governance Committee reviews directors’ overall service during their term, including the number of meetings attended, level of participation and quality of performance. The Nominating and Corporate Governance Committee also determines whether the nominee would be independent, which determination is based upon applicable NYSE MKT listing standards and applicable SEC rules and regulations. The Nominating and Corporate Governance Committee then compiles a list of potential candidates from suggestions it may receive. The Nominating and Corporate Governance Committee conducts any appropriate and necessary inquiries into the background and qualifications of possible candidates as it deems appropriate, and then meets to discuss and consider such candidates’ qualifications and then selects a nominee for recommendation to the Board by majority vote. 12 No candidates for director nominations were submitted to the Nominating and Corporate Governance Committee by any stockholder in connection with the election of directors at the Annual Meeting. Each of the director nominees standing for election at this Annual Meeting is a current director of NovaBay. Other Board Matters Board Leadership Structure. Previously, the roles of NovaBay’s Chief Executive Officer and Chairman of the Board were assumed by one person, and our Board determined that it was appropriate to have a Lead Independent Director. Effective January 1, 2010, the Board nominated Dr. McPherson as its Lead Independent Director, and he served in this role until April 10, 2015, when the Board appointed Mr. Sieczkarek as its Chairman. Mr. Sieczkarek is an independent director and hence a separate Lead Independent Director was no longer needed upon his appointment as Chairman. As the Board’s former Lead Independent Director, Dr. McPherson: presided at all Board meetings when the Chairman was not present, including executive sessions of the Board’s independent directors; acted as a liaison to stockholders who requested direct communication with the Board; consulted with the Chairman in setting the agenda for Board meetings and with the Chairman and Chief Executive Officer on matters relating to corporate governance and Board performance; and performed such other duties as the Board delegated to him from time to time. The Board has considered the matter of board structure and has determined that having an independent, non-executive chairman is the optimal model for NovaBay at this time. This structure allows the Chief Executive Officer to focus on NovaBay’s business operations, while the Chairman can focus on leading the Board in its consideration of strategic issues and monitoring corporate governance and other stockholder issues. Board’s Role in Risk Oversight . One of the Board’s key functions is informed oversight of NovaBay’s risk management process. The Board does not have a formal risk management committee, but rather administers this oversight function through various standing committees of the Board that address risks inherent in their respective areas of oversight. Our Audit Committee is responsible for considering and discussing financial and enterprise risk exposures, including internal controls, and discusses with management, and the independent registered public accountants, our policies with respect to risk assessment and risk management, including risks related to fraud, liquidity, credit operations and regulatory compliance. In addition, under our whistleblower policy, employees wishing to report concerns or complaints they have related to accounting, auditing and internal controls submit such concerns in confidence, or anonymously if desired, to an outside administrator who forwards such complaints to our Audit Committee chairman. Our Audit Committee monitors the effectiveness of the whistleblower policy. Our Nominating and Corporate Governance Committee monitors the effectiveness of our compliance and ethics policies, including whether they are successful in preventing illegal or improper liability-creating conduct, and our compliance with legal and regulatory requirements, as well as ensures that a qualified successor to the Company’s Chief Executive Officer is at all times identified . Our Compensation Committee monitors NovaBay’s compensation policies to ensure that the compensation packages offered to our executive officers do not present such individuals with the potential to engage in excessive or inappropriate risk-taking activities. Management is responsible for the day-to-day management of the risks that we face, while our Board, as a whole and through its committees, has responsibility for the oversight of risk management. In its risk oversight role, the Board is responsible for satisfying itself that our risk management processes are adequate and functioning as designed. Our Board’s involvement in risk oversight includes receiving regular reports from members of management and evaluating areas of material risk, including operational, financial, legal, regulatory, strategic and reputational risks. As a smaller reporting company with a small Board of Directors, we believe it is appropriate to have the involvement and input of all of our directors in risk oversight matters. Annual Meeting Attendance. We do not have a formal policy regarding attendance by members of our Board at annual meetings of stockholders; however, directors are encouraged to attend all such meetings. In 2014, all of our directors attended the 2014 Annual Meeting of Stockholders, with the exception of Dr. McPherson who was unable to attend for health reasons. 13 S tock holder Communications to the Board Our Board has implemented a process by which stockholders may send written communications directly to the attention of the Board, any committee of the Board or any individual Board member, care of our Corporate Secretary, Mr. Thomas J. Paulson, at 5980 Horton Street, Suite 550, Emeryville, California 94608. The name of any specific intended Board recipient should be noted in the communication. Our Corporate Secretary will be responsible primarily for collecting, organizing and monitoring communications from stockholders and, where appropriate depending on the facts and circumstances outlined in the communication, providing copies of such communications to the intended recipients. Communications will be forwarded to directors if they relate to appropriate and important substantive corporate or Board matters. Communications that are primarily commercial in nature or related to an improper or irrelevant topic will not be forwarded to the Board. 14 PROPOSAL TWO: RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS The Audit Committee of our Board has selected OUM & Co. LLP (“ OUM ”) as our independent auditors for the fiscal year ending December 31, 2015. We are asking the stockholders to ratify the selection by the Audit Committee of OUM as our independent auditors to audit our consolidated financial statements for the fiscal year ending December 31, 2015, and to perform other appropriate services. Stockholder ratification of the selection of OUM as our independent auditors is not required by the Bylaws or otherwise. In the event that the stockholders fail to ratify the appointment, the Audit Committee will reconsider its selection. Even if the selection is ratified, the Audit Committee, in its sole discretion, may direct the appointment of a different independent accounting firm at any time during the year if the Audit Committee feels that such a change would be in our best interests and our stockholders’ best interests. A representative of OUM is expected to be present at the Annual Meeting and will have the opportunity to make a brief presentation to the stockholders if he or she so desires and is expected to be available to respond to appropriate questions from stockholders. Fees Paid to Independent Registered Public Accounting Firm The following table sets forth the fees billed to us for the fiscal years ended December 31, 2014 and 2013, by OUM , our independent registered public accounting firm for such years: Audit Fees $ $ Audit-Related Fees — — Tax Fees — — All Other Fees Total Fees $ $ Audit Fees. Audit fees consisted of fees billed by OUM for professional services rendered in connection with the audit and quarterly reviews of our consolidated financial statements and other engagements such as comfort letters, consents, and review of documents filed with the SEC . All Other Fees. All other fees consisted of fees associated with the review of registration statements on Form S-3 and Form S-8 performed by OUM. Policy on Audit Committee Pre-Approval of Audit and Permissible Non-Audit Services All engagements for services by OUM or other independent registered public accountants are subject to prior approval by the Audit Committee; however, de minimis non-audit services instead may be approved in accordance with applicable SEC rules. The Audit Committee approved all services provided by OUM for the fiscal years ended December 31, 2013 and December 31, 2014. Required Vote For Stockholder Approval The affirmative vote of the holders of a majority of the shares of our common stock present or represented and entitled to vote at the Annual Meeting is required for approval. Recommendation of Our Board of Directors Our Board of Directors recommends unanimously that you vote “FOR” the ratification of the selection of OUM & Co. LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2015. 15 AUDIT COMMITTEE REPORT The following is the report of the Audit Committee with respect to the audited consolidated financial statements of NovaBay Pharmaceuticals, Inc. for the fiscal year ended December 31, 2014, included in the Annual Report on Form 10-K for that year, as amended. The Audit Committee has reviewed and discussed the audited financial statements of NovaBay for the fiscal year ended December 31, 2014, with NovaBay’s management. The Audit Committee has discussed with NovaBay’s independent registered public accounting firm, OUM & Co. LLP, the matters required to be discussed by Auditing Standard No. 16, Communications with Audit Committees , as adopted by the Public Company Accounting Oversight Board (“ PCAOB ”) . The Audit Committee has received the written disclosures and the letter from OUM & Co. LLP required by applicable requirements of the PCAOB regarding OUM &Co. LLP’s communications with the Audit Committee concerning independence, and has discussed with OUM &Co. LLP the independence of OUM & Co. LLP. Based on the review and discussions referred to above in this report, the Audit Committee recommended to NovaBay’s Board of Directors that the audited financial statements be included in NovaBay’s Annual Report on Form 10-K for the year ended December 31, 2014, for filing with the Securities and Exchange Commission. Submitted by the Audit Committee of the Board of Directors: Charles J. Cashion, Chairman Paul E. Freiman Gail Maderis Massimo Radaelli 16 EXECUTIVE COMPENSATION AND OTHER INFORMATION Executive Officers The table below sets forth certain information regarding our executive officers as of April 28, 2015. Name Age Current Position(s) Ramin Najafi, Ph.D. 56 Chief Executive Officer and President Thomas J. Paulson, M.B.A 68 Chief Financial Officer, Corporate Secretary and Treasurer Roy Wu, M.B.A. 60 Senior Vice President, Business and Corporate Development David W. Stroman 70 Senior Vice President, Ophthalmic Product Development Russell Hoon 62 Senior Vice President The following is certain biographical information regarding our executive officers. The biography of Dr. Najafi appears earlier in this Proxy Statement in “ Directors and Nominees ” in Proposal One above. Thomas J. Paulson, M.B.A., has served as our Chief Financial Officer, Corporate Secretary and Treasurer since January 2008. Prior to joining NovaBay, Mr. Paulson was: (i) a partner at Tatum LLC (“ Tatum ”), an executive services and consulting firm, which he joined in April 2007, where his job was focused primarily on business development; and (ii) the president and chief executive officer of The Paulson Group, a management consulting company whose clients included high-technology and biotechnology companies, which he founded in February 2006. Tatum is a management consulting firm providing “C” level interim professionals to private and public companies. Immediately prior to forming The Paulson Group, Mr. Paulson was vice president-finance, chief financial officer and secretary of Avigen, Inc. (“ Avigen ”), then a publicly traded biopharmaceutical company focused on unique and small molecule therapeutics and biologics, from 1996 to January 2006. As Avigen’s chief financial officer, Mr. Paulson was responsible for managing a staff of ten (10) people and oversaw the finance, accounting and human resources department. He also was a member of Avigen’s executive committee. From 1989 to 1994, Mr. Paulson served as chief financial officer, secretary and treasurer of Neurogen Corporation, a publicly traded development stage biotechnology company and held senior management positions at Ciba-Corning Diagnostics, Quidel Corporation and Abbott Laboratories. Mr. Paulson received a B.A. in Business Administration from Loyola University in Chicago and an M.B.A. from the University of Chicago. Roy Wu, M.B.A ., has served as our Senior Vice President for Business and Corporate Development since July 2009. Prior to joining NovaBay, Mr. Wu was the vice president of business development at Genelabs Technologies, Inc. (“ GeneLabs ”) from 2001 to 2009, where he was responsible for all business development and licensing activities, including search, evaluation, and contract negotiations for all in- and out-license transactions, as well as alliance management and assisting in corporate financing activities. At Genelabs, Mr. Wu completed numerous licensing agreements and research collaborations with companies including Novartis, Gilead Sciences, Tanabe Seiyaku and Affymetrix. Mr. Wu’s prior experience also includes serving as: (i) the vice president of Kissei Pharma USA Inc., from 1999 to 2001, where he also was responsible for clinical development, regulatory affairs and business development; (ii) director of business development at Quintiles-BRI from 1995 to 1997; and (iii) sixteen (16) years at Syntex, where he started as a chemist and was consistently promoted until he became the director of research & development and program planning & management, Japan. Mr. Wu received an M.B.A. in international finance from the University of San Francisco, School of Business and a B.A. in biology from the University of San Francisco. David W. Stroman, Ph.D., has served as our Senior Vice President, Ophthalmic Product Development since October 2011. Dr. Stroman brings over forty (40) years of pharmaceutical and biotechnology industry to NovaBay, including thirty (30) years in the discovery and development of anti-infectives. Prior to joining NovaBay, Dr. Stroman served in various positions at Alcon for twenty-one (21) years, most recently as Therapeutic Unit Head for Anti-Infectives until his retirement on August 15, 2011. In that position, Dr. Stroman was responsible for setting the strategy and leading all aspects of development of anti-infectives for ocular and otic infections. Dr. Stroman joined Alcon in 1990 to create and lead the Anti-Infective program, and his work was instrumental in achieving extensive label claims compared to competitors for numerous products. Dr. Stroman’s prior experience also includes serving in the Infectious Disease Research Unit of The Upjohn Company in Michigan, and in leading the Biotechnology Unit at Phillips Petroleum Company and its joint ventures with The Salk Institute, Bissendorf Peptide, GmbH, and Baylor College of Medicine. Dr. Stroman received his Ph.D. in Biochemistry and Molecular Biology from the University of Oklahoma Medical School, and a B.S. in Chemistry, with a minor in Mathematics from Bethany Nazarene College, now Southern Nazarene University. 17 Russell Hoon joined NovaBay in 2011 as Senior Vice President and brought more than thirty (30) years of experience in medical product development, sales, marketing, and management at all levels. Over the course of his career, Mr. Hoon’s expertise has been critical in clinical development, the regulatory approval process, manufacturing scale-up, and sales and marketing of various medical products and devices. To date, Mr. Hoon has brought eight (8) devices to market. Mr. Hoon also holds a process patent as well as several patent applications. Prior to joining NovaBay, Mr. Hoon served as president of Hoon Consulting from March, 2008 to September, 2011, where he assisted biomedical and medical device manufacturers with strategies for bringing new products to market. Before founding that consulting business, Mr. Hoon worked at Xylos Corporation (“ Xylos ”), a startup medical device manufacturer specializing in biosynthesized cellulose polymers, for ten (10) years, nine (9) of which were as president and chief operating officer and board member, where his responsibilities encompassed operations, business development and research and development. While at Xylos, Mr. Hoon had many accomplishments, which included directing the company from initial start-up through revenue production, developing the management visioning process resulting in a successful business plan, negotiating venture capital funding, scaling up the lab process to pilot plant and full manufacturing facility, coordinating the pre-clinical and clinical trials, achieving the development and FDA clearance of implantable devices, as well as antimicrobial wound care products, and concluding strategic equity investments by major medical device companies which led to two (2) separate business unit sales of the company’s technology in neurosurgery and wound care. He also served as director of marketing and business development at Tutogen Medical Inc. and marketing manager at Integra LifeSciences, among others. Mr. Hoon attended Bowling Green State University. Summary Compensation Table The following table shows information regarding the compensation earned during the fiscal years ended December 31, 2014 and December 31, 2013 by (1) our Chief Executive Officer, (2) our Chief Financial Officer, (3) our Senior Vice President of Business Development, and (4) our former Senior Vice President of Product Development, each of whom served as our executive officers in 2014. The officers listed below are collectively referred to as the “ Named Executive Officers ” in this Proxy Statement. Name (a) Fiscal Year (b) Salary (c) Bonus (d) Option /Stock Awards (e)(f) ( 2 ) All Other Compensation (i) Total (j) Ramin Najafi, Ph.D. C hief Executive Officer and President 3
